l
ALLOWABILITY NOTICE 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or suggest a method for treating Mycobacterium avium lung infection in a patient in need thereof, comprising administering to the lung of the patient a pharmaceutical composition comprising amikacin in both free and liposomal-complexed forms and co-administering to the patient a macrolide antibiotic and a rifamycin for a period of at least six months. The closest prior art is that of Gupta (US 2009/0104256 A1). However, Gupta is silent regarding administering to the patient a macrolide antibiotic and a rifamycin. Furthermore, Gupta teaches a maximum length of the course of administration of the treatment of 75 days (page 3, (00271), while the minimum length of the course of administration of the treatment instantly claimed is 6 months (182-183 days).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comment Regarding Terminal Disclaimers
The terminal disclaimer filed on 21 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 17/031,744 has been reviewed and is accepted.
The terminal disclaimer filed on 25 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 9895385, 10238675, 10251900, 10398719, 10588918, 10751355, and 10828314 have been reviewed and are accepted.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612